Citation Nr: 1236679	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  07-24 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral ankle disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Counsel 


INTRODUCTION

The Veteran had active service from April 1996 to May 2002.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of December 2007 by the Department of Veterans Affairs (VA) Waco, Texas, Regional Office (RO).  In February 2012, the Board remanded this matter for further development, which has been completed, and the case has been returned to the Board for appellate consideration. 


FINDING OF FACT

Although the Veteran sustained a sprained ankle in service, the current bilateral ankle disability is not related to any event, injury, or disease in service, and arthritis was not manifest to any degree within one year after discharge from service.


CONCLUSION OF LAW

A bilateral ankle disability was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The duty to notify was satisfied in this case by way of letters dated May and July 2007 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  The letters informed the Veteran of what information and evidence was required to substantiate the service connection claim on appeal on a direct and presumptive basis, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also provided with notice of the type of evidence necessary to establish a disability rating and an effective date for the disability on appeal.

The Veteran's claim was previously before the Board in February 2011 and remanded for additional evidentiary development, to include obtaining a VA examination.  The requested development was completed as directed and the Veteran's claim is before the Board for final appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board's February 2011 decision also included the issue of entitlement to service connection for a bilateral pes planus disability.  Following the submission of additional evidence, the RO issued a rating decision in March 2012 in which it granted service connection for this disability.  As this represents a full grant of the benefit sought and to date the Veteran has not expressed disagreement with either the initial disability rating or the effective date assigned, this issue is no longer before the Board for appellate consideration.  

The Board also finds that all of the relevant facts have been properly developed, and all available evidence necessary for an equitable resolution of the issue has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  Private treatment records from St. Mary's Medical Center were obtained and associated with the claims file, but contained no references to the issue on appeal.  The Veteran testified before a decision review officer in support of the current claim in November 2008 and the hearing transcript is of record.  The Veteran was also afforded a VA examination in conjunction with his claim of entitlement to service connection for a bilateral ankle disability.  This examination evaluated the Veteran's bilateral ankle disability in conjunction with his prior history and described it in sufficient detail so the Board's evaluation was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
 
Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  As such, VA has complied, to the extent required, with the duty-to-assist requirements.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)-(e) (2011).

Establishing Service Connection

The Veteran contends that he is entitled to service connection for a bilateral ankle disability.  Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.303(a); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for certain disabilities, including arthritis, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113; 38 C.F.R. 3.303(d).  

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Factual Background and Analysis

Service treatment records associated with the claims file reflect that the Veteran was afforded a clinical evaluation and physical examination in March 1995 prior to entering service.  The clinical evaluation was normal and no evidence of a bilateral ankle disability was found.  A master problem list included in the claims file indicated that the Veteran was treated for ankle sprain in January 1997.  The specific ankle was not identified but a notation on the master problem list described this condition as a temporary or minor problem.  

The Veteran was also afforded a clinical evaluation and physical examination in February 2002 prior to discharge from service.  The clinical evaluation was negative for a bilateral ankle disability and none was found on physical examination.  The Veteran also denied a history of painful or swollen joints.  On a Report of Medical Assessment dated that same month, the Veteran identified four disabilities for which he intended to seek VA disability benefits.  A bilateral ankle disability was not listed.  Also in February 2002, the Veteran was afforded a VA general medical examination as part of VA's Benefits Delivery at Discharge (BDD) Program.  The Veteran raised no complaints about a bilateral ankle disability at that time and no such disability was found on physical examination.  Further, there was no evidence of bilateral ankle arthritis within one year after discharge from service.

The Veteran sought VA care for symptoms of anger, fatigue, and impaired sleep in March 2003.  He also had an incidental report of chronic bilateral ankle pain at that time, and stated that his ankle symptoms were worse recently.  The Veteran acknowledged that he was on his feet "all day."  The Veteran reported subjective complaints of bilateral ankle pain on physical examination, but no diagnosis was rendered.  Instead, the examiner recommended a podiatry consultation and x-rays.  
The Veteran reported subjective complaints of bilateral foot and ankle pain in a VA podiatry consultation dated that same month.  X-rays of the ankles were interpreted to be normal and no evidence of arthritis was found.  The Veteran was, however, prescribed orthotics for his flat foot disability with forefoot varus.  

The Veteran returned to VA in July 2003 with subjective complaints of ankle pain, despite the use of orthotics.  X-rays of the Veteran's ankles were negative.  A VA joints examination conducted in January 2004 contained no subjective complaints of or objective findings related to a bilateral ankle disability.         

In February 2005, the Veteran sought care on a walk-in basis at a VA emergency department.  The Veteran sprained his ankle three weeks ago after stepping off of a curb, but had continued pain and swelling.  He also walked with a slight limp.  The impression was ankle sprain.  The Veteran was discharged to home in stable condition.  

The Veteran testified before a decision review officer in support of the current claim in November 2008.  Specifically, he stated that he injured his ankles in service three or four times and that a high ankle sprain was diagnosed.  The Veteran stated that he was treated with painkillers and put on light duty assignments.  The Veteran also reported persistent ankle problems since discharge from service.     
  
The Veteran was afforded a VA general medical examination in April 2009.  He raised no complaints about a bilateral ankle disability at that time and no such disability was found on physical examination.  

The Veteran was also afforded a VA joints examination in connection with the current claim in March 2011.  He reported bilateral ankle pain since discharge from service and he had subjective complaints of pain, stiffness, weakness, instability, and fatigability at the time of the examination.  X-rays of the Veteran's ankles were interpreted to show evidence of soft tissue swelling without fracture or dislocation.  The ankle joints were otherwise found to be preserved with intact bony structures, as well as with normal alignment and joint spaces.  The diagnosis was bilateral ankle sprain.  The examiner acknowledged that the Veteran sustained an in-service ankle sprain in 1997, but noted that the Veteran's discharge clinical evaluation was normal.  There was no evidence of a bilateral ankle disability at that time and the Veteran specifically denied ever having swollen or painful joints, according to the examiner.  The examiner also noted that the Veteran sustained a post-service ankle sprain in 2005 and further found that there were no records to indicate that the Veteran's current bilateral ankle sprain was related to service or to a service-connected bilateral pes planus disability.  Accordingly, the examiner determined that the current bilateral ankle disability was not caused by or the result of the Veteran's period of active service.  

The preponderance of the evidence is against a finding of service connection for a bilateral ankle disability in this case.  Although the Veteran was treated in service for an ankle sprain, a notation on the master problem list described this condition as a temporary or minor problem.  The Veteran's February 2002 separation examination report was negative for any bilateral ankle disabilities and the Veteran specifically denied having swollen or painful joints at that time.  Similarly, there was no evidence of bilateral ankle arthritis within one year after discharge from service.  

Although there is evidence of a currently diagnosed bilateral ankle disability, there is no evidence of record, other than the Veteran's own statements, linking this disability to his period of active service or any incident therein.  Moreover, the competent, credible, and probative evidence does not otherwise show that the currently diagnosed bilateral ankle disability originated in service or was the result of an injury or disease that was incurred in service.  Instead, the March 2011 VA examiner determined that the Veteran's bilateral ankle disability was not caused by or the result of the Veteran's period of active service.  As noted above, the examiner acknowledged that the Veteran was treated in service for an ankle sprain, but observed that the Veteran's discharge clinical evaluation was normal without evidence of a bilateral ankle disability.  The examiner further noted that the Veteran specifically denied ever having swollen or painful joints on discharge from service and that he sustained an intercurrent ankle injury after awkwardly stepping off of a curb in February 2005.  The Board finds this VA examination report to be highly probative evidence on the issue of service connection because the examiner gave a rationale for the opinion provided, reviewed the complete record when forming the opinion, considered the Veteran's statements, and physically examined the Veteran before reaching this conclusion.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Veteran and his representative have been accorded ample opportunity to present competent medical evidence in support of his claim; they have failed to do so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits). 

The Board is aware that the March 2011 VA examiner also indicated that the current bilateral ankle disability was not related to a service-connected bilateral pes planus disability.  While the examiner did not address the issue of whether the service-connected bilateral pes planus disability aggravated a bilateral ankle disability, the Board points out that the Veteran did not raise (either implicitly or explicitly) the issue of secondary service connection in this case.  See 38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (noting that service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability or where a service-connected disability aggravates a nonservice-connected disability).  Further, the Board's March 2011 remand order did not request a secondary service connection opinion, in part because the service connection claim for a bilateral pes planus disability remained in appellate status at that time and was only recently granted.  See March 2012 rating decision.  Accordingly, the Board finds no prejudice to the Veteran in this case, particularly where, as here, the Veteran does not allege, nor does the record otherwise reflect that his bilateral ankle disability was proximately due to, the result of, or aggravated by a service-connected bilateral pes planus disability.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
   
The Veteran is capable of observing symptoms related to his bilateral ankle disability, if any, and the Board ultimately finds the Veteran's statements in this regard to be competent.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  However, the Veteran's statements are not competent evidence sufficient to establish the cause of such disability, and the relationship to service, if any.  In some cases, lay evidence may be competent and probative evidence of etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (finding that, in certain circumstances, lay evidence may be competent to establish a medical etiology).  However, medical causation in this case involves questions beyond the range of common experience and common knowledge and requires the special knowledge and experience of a trained physician.  The cause of a bilateral ankle disability cannot be made by the Veteran as a lay person based on mere personal observation (i.e., perceived by visual observation or by any other of the senses).  A bilateral ankle disability is not a simple disorder that the Veteran is competent to identify.  Therefore, the Veteran's assertions are not competent evidence to establish the cause of his current bilateral ankle disability, especially in light of the normal separation examination and the post-service intercurrent ankle injury in February 2005.

VA regulations recognize evidence providing a "continuity of symptomatology" for the purposes of showing the existence of a chronic disease in service, only where there is some "condition noted during service" that was not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned).  

The evidence of record does not establish continuity of symptomatology in this case.  Although the Veteran was treated for ankle sprain in service, a notation on the master problem list described this condition as a temporary or minor problem.  
The Veteran's service treatment records were also negative of a bilateral ankle disability at the time of separation from service and he denied ever having swollen or painful joints.  The Board finds that the Veteran's service treatment records are highly probative evidence since these records were generated contemporaneously to the period of time in question and were based on the Veteran's statements and a physical examination.  The Veteran raised no complaints about a bilateral ankle disability upon discharge from service or within the one year presumptive period following separation from service.  While the Veteran subsequently reported subjective complaints of bilateral ankle pain since service, VA treatment records reflect that an ankle disability was diagnosed in February 2005, approximately three years after discharge from service and after an intercurrent ankle injury caused by stepping off of a curb awkwardly.

In addition, it appears that the Veteran failed to disclose this post-service ankle injury to the March 2011 VA examiner.  The existence of an intercurrent ankle injury was confirmed only after the Veteran's claims file was reviewed.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of inconsistent statements, consistency with other evidence).  Accordingly, the Board finds the Veteran's statements as to continuity of symptomatology are not credible.  To the extent that the Veteran's statements could be interpreted to constitute a report of bilateral ankle pain since discharge from service, pain is not a disability for which VA compensation can be awarded.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
  
In this case, there is competent medical evidence showing a currently diagnosed bilateral ankle disability, but the preponderance of the competent and probative evidence is against finding that there is a link between this disability and the Veteran's period of active service.  The most probative evidence of record, the opinion of the March 2011 VA examiner, attributed the Veteran's current bilateral ankle disability to an intercurrent post-service ankle injury.  Accordingly, service connection for a bilateral ankle disability is not warranted.  

In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  However, as the preponderance of the competent and probative evidence is against the Veteran's claim of entitlement to service connection for a bilateral ankle disability, the doctrine is not applicable in this case.


ORDER

Service connection for a bilateral ankle disability is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


